Citation Nr: 0946435	
Decision Date: 12/08/09    Archive Date: 12/18/09

DOCKET NO.  07-04 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a compensable initial rating for organic 
erectile dysfunction.  


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The Veteran had active service from October 1982 to June 
1998.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of January 2005 by the 
Department of Veterans Affairs (VA) Atlanta, Georgia, 
regional office (RO).  


The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the decision of January 2005, the RO granted service 
connection for organic erectile dysfunction after finding 
that the disorder was secondary to the Veteran's service-
connected hypertension.  The RO granted special monthly 
compensation for loss of use of a creative organ.  The RO 
also assigned a noncompensable disability rating under 
Diagnostic Code 7522.  That Diagnostic Code provides that a 
compensable 10 percent rating contemplates both loss of 
erectile function and penis deformity.  The RO stated that a 
compensable rating was not warranted because no deformity was 
present.  

In October 2009, the Veteran submitted additional evidence 
consisting of a VA urology outpatient treatment record dated 
in January 2009.  That record reflects that the Veteran has 
"a little deformity to the left indicating a mild or little 
bit or early degree of Peyronie disease which in combination 
may cause some problem in rigidity."  

Although the records reflects that presence of penile 
deformity, it is unclear whether the deformity is 
attributable to a service-connected disability.  This is 
significant because the use of manifestations not resulting 
from service-connected disease or injury in establishing the 
service-connected evaluation is to be avoided.  See 38 C.F.R. 
§ 4.14.  

The VA has a duty to afford a Veteran a medical examination 
or obtain a medical opinion when necessary to make a decision 
on the claim.  See 38 U.S.C.A. § 5103A(d).  When the medical 
evidence is not adequate, the VA must supplement the record 
by seeking an advisory opinion or ordering another 
examination.  See McLendon v Principi, 20 Vet. App. 79 
(2006).  Therefore, the Board concludes that a medical 
opinion is required to determine whether the penile deformity 
is due to service-connected disability.   

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA 
examination to determine the current 
severity of his erectile dysfunction, and 
to determine the etiology of his penile 
deformity.  The claims file must be made 
available to and reviewed by the 
examiner.  The examiner should specify 
whether the penile deformity and/or 
Peyronie's disease is secondary to a 
service connected disability, to include 
the organic erectile dysfunction.  

2.  The RO should review the examination 
report to determine if it is in 
compliance with this REMAND.  If 
deficient in any manner, it should be 
returned, along with the claims file, for 
immediate corrective action. Where the 
remand orders of the Board or the Court 
are not complied with, the Board errs as 
a matter of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

3.  Thereafter, the RO should 
readjudicate the appellant's claim.  If 
the benefits sought on appeal remain 
denied, the appellant should be provided 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  



_________________________________________________
MARJORIE A. AUER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


